FOLLEY, J.
(dissenting). It appears beyound all doubt from' the evidence in this case that the criminal complaint against the plaintiff Baumgarten was made by the defendant, Mathieu, without probable cause, and for the sole purpose of forcing plaintiff to settle a .civil action wherein Mathieu was plaintiff and Baumgarten was defendant. Baumgarten settled the civil action, and defendant immediately consented to a dismissal of the criminal action. I think this made a clear case for damages in plaintiff’s favor, and the judgment appealed from'ought to be affirmed.